Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 16, 2015

The Court of Appeals hereby passes the following order:

A16E0006. REGISTER et al. v. GREEN BULL PARTNERS, LLC, et al.

      On September 3, 2015, the appellants in this case filed a notice of appeal
seeking appellate review of a trial court order dissolving an injunction and declining
to continue a temporary restraining order. On September 10, 2015, the trial court
issued an order on the appellants’ subsequent motion to reinstate the injunction
during pendency of the appeal. The court ordered the temporary restraining order
reinstated under two circumstances: (1) that appellants seek emergency relief in this
court pursuant to Court of Appeals Rule 40 (b) “prior to the close of business on
Friday, September 18, 2015,” and (2) if this court declines to consider appellants’
request for emergency relief, they “shall file a motion to continue the injunction with
the Court of Appeals within seven (7) days of the date of docketing of the appeal.”
      On September 15, appellants filed in this court a “Motion for Continued Stay
of Foreclosure Pursuant to Rule 40 (b).” But that motion fails to comply with our rule.
Our court may issue orders as may be necessary to preserve jurisdiction of an appeal
or to prevent the contested issue from becoming moot. The appellants have shown
neither here. Their notice of appeal is pending, and their motion does not assert that
a foreclosure sale is imminent. As appellants concede, they have filed this motion
“because the trial court has required it.”
      Therefore, appellants’ motion for continued stay of foreclosure pursuant to
Court of Appeals Rule 40 (b) is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     09/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.